DETAILED ACTION
	It is noted that this application has been transferred to Examiner O’Shea of Art Unit 1635. Please direct all future correspondences to Examiner O’Shea. Contact information for Examiner O’Shea is provided at the end of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Status of the Claims
	This action is in response to papers filed 11/24/2021 in which claim 1 was amended, claims 11-14 and 18 withdrawn and claims 5, 7-10, and 16 have been cancelled. The amendments have been thoroughly reviewed and entered. 
	Applicant’s arguments have been thoroughly reviewed and are discussed below.
	Claims 1-4, 6, 15, 17 are under prosecution.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Specification
The use of the terms Apple, BlackBerry, Nokia, Samsung, etc., which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 is drawn to a system comprising an article comprising at least 20,000 reaction sites over an area of 13x13 mm2 or greater; a light source for simultaneous illumination of the reaction sites; an optical sensor having a predetermined number of pixels relative to the reaction sites; and a lens having a local length such that a system has a working distance of less than or equal to 60 mm and the lens and optical sensor produce images with a predetermined quality.

The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims..., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

The instant specification provides no definition for the light source that illuminates simultaneously. The specification (e.g., para 83) provides examples of optical sensors that image the active area. 
The courts have stated claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP 2111). 
The claims are given the broadest reasonable interpretation consistent with the broad claim language and specification wherein the optical sensor is interpreted to encompass a sensor as described by the specification (e.g., para 83). The light source is given the broadest reasonable interpretation in view of the lack of guidance by the specification.

Claim Objections
Claim 1 is objected to because the claim lacks proper grammatical structure, i.e., after the semicolon on line 8, there should be a transitional “and” between element the two remaining elements.
Claim 3 is objected to because the claim lacks proper grammatical structure, i.e., the semicolon should be replaced with a comma and the subsequent “wherein…” clause should proceed on the newly added comma.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 15 and 17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Note, these rejections are new rejections.
Regarding claim 1, line 10 recites the limitation "the sample holder". There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the recitation is referring to “an article” or a new embodiment that was not previously introduced. Claims 2-4, 6, 15 and 17 are rejected for the same under 35 U.S.C. 112 (pre-AIA ), second paragraph, due to dependency.
Regarding claim 1, line 9 recites the limitation "a system". It is unclear to what system the recitation is referring to, i.e., the system cited in the preamble, the excitation optical system, the emission 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 6, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian (US 8,318,094 B1; previously cited) in view of Fey (US 20090225410 A1; previously cited).
Note, the following rejections are being maintained.
Regarding Claims 1 and 15, Bayandorian teaches a system comprising a sample holder (i.e., the article) (Col. 21, lines 45-67) and optical system for illuminating at least 20,000 separate reactions covering an area of 13x13 or greater (Col. 15, lines 5-25, Col. 18, lines 20-29, and Col. 28, lines 46-67) wherein the optical system comprises a light source (item 2702), sensor (e.g., CCD, item 2734) and beam splitters (items 2722, 2720, and 2708) wherein the beam splitter (item 2722) is positioned between the lens (item 2744) and sample holder (item 2728) (see Fig. 27 and related text). Bayandorian further teaches the optical system is configured to simultaneously image at least 20,000 reactions within an area of less than 13x13mm (Col. 18, lines 20-29, and Col. 28, lines 46-67) and wherein an imaged region encompasses at least 20 pixels (Col. 60, lines 32-47).
Bayandorian teaches optical sensors (i.e., CCD) and lens can produce images that meet a predetermined quality (Col. 4, line 40-47, and Col. 56, lines 48-62) by providing a selection of optimal pixels in a given imaged signal to eliminate edge signals that may have higher levels of noise or distortion. 
Bayandorian defines the optical sensor includes detector arrays (i.e., CCD array) (paragraph spanning col. 15-16) and pixel arrays (col. 54). Therefore, the reference teaches the optical sensor as defined by the instant specification. 
Bayandorian teaches the working distance is a function of magnification and focal length (Col. 39, lines 42-62) but does not teach a specific working distance.  
However, the claimed working distance was well-known in the art as taught by Fey (Fig. 1 and related text). Fey teaches a similar system comprising a holder (item 26) for receiving an article (item 24) and an objective lens (item 34) and beam splitter (item 30) between the lens and holder (Fig. 1 and related text) wherein the working distance is a few millimeters thereby providing contact-free measurements (e.g., para [0049]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to provide the working distance of Fey to the system of Bayandorian. Bayandorian is 
Regarding Claims 3 and 16, Bayandorian teaches the system comprises a housing for containing optical components (Col. 13, lines 1-21).  Fey also teaches the system comprises a housing and camera mounted thereon via coupling (para [0040] and [0047]) thereby suggesting the camera is detachable via the coupling.
Regarding Claim 6, Bayandorian teaches the system further comprises a processor for acquiring and processing images from the sensor based on emitter light (paragraph spanning Col. 11-12, and Col. 24, lines 36-43). Fey also teaches the system comprises a processor and signal-processing software (para [0054]).
Regarding Claim 17, Bayandorian teaches the system wherein the reaction sites are arranged at a density of 10-100,000/mm2 (Col. 15, lines 5-25) thereby providing an embodiment encompassed by the claimed range of 50-75 µm2. 
Furthermore, one of ordinary skill would have reasonably optimized the reaction site density within the range taught by Bayandorian based on desired assays and/or available equipment so as to maximize the system functionality. 
Additionally, the courts have stated “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore absent evidence to the contrary, the instantly claimed diameter would have been an obvious modification of the prior art. 

	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian (US 8,318,094 B1) in view of Fey (US 20090225410 A1) as applied to Claim 1 above, and further in view of Hatch (Lab Chip, 2011, 11: 3838-3845; cited on the 12/17/2020 IDS and previously cited).
Regarding Claims 1-2, Bayandorian teaches the system further comprising a computer and memory for signal analysis (Col. 54-64) and teaches the system is used for PCR sample processing (Col. 64, lines 18-67).  Claim 2 is further drawn to a data processing performed by the computer based on stored instructions, i.e., instructions for digital PCR calculation and instructions for calculating a number of nucleic acids.   The recitations appear to merely define an intended use for the system components based on stored instructions.
It is noted the courts have stated recitations of intended use do not result in a structural different do not distinguish the invention over the prior art.
	Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, (CCPA 1963).  
In the instant case, the intended use which is recited on the instructions lacks a functional relationship to the system because the instructions do not physically or chemically affect the nature of the components of the system.  Furthermore, the components of the system can still be used by the skilled artisan for other purposes (as a whole or individually).  Therefore, the system is not patentably distinct over the prior art because the prior art functions equally effectively with or without the instructions, and accordingly no functional relationship exists between the instructions for use and the system components.

Hatch teaches a similar system comprising a sample holder (i.e., a wafer) configured to hold an article (i.e., microfluidic device), an excitation system comprising a light source configured to illuminate at least 20,000 reaction sites, an optical sensor (i.e., a camera) comprising 20 pixels per droplet (Abstract, Fig. 1 and related text) wherein the system comprises and executes instructions for performing and analyzing digital PCR (pages 3840-3843).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to use the systems of Bayandorian for digital PCR for the expected benefits of performing PCR with increased throughput and dynamic range as desired in the art (Hatch, page 3839, first paragraph).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian (US 8,318,094 B1; previously cited) in view of Fey (US 20090225410 A1; previously cited) as applied to Claim 1 above, and further in view of Dacosta (US 20110117025 A1; previously cited).
Regarding Claims 4, Bayandorian teaches the system further comprising a camera (Col. 24, lines 26-44). Fey teaches the system comprise a camera (item 12) (Abstract) but the references do not teach camera phones or smartphones as required by Claim 4.
	However, camera phones for image capture of bioassays were well-known in the art as taught by Dacosta (para [0071]).
	Dacosta teaches 1.3- and 8-megapixel digital cameras are integrated with an assay system for sample imaging and data communication. Dacosta teaches smartphones are preferred due to their slim 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the systems of Bayandorian or Fey by replacing the CCD camera with any available cameral phone or smartphone.  The artisan would have been motivated to do so for the expected benefits taught by Dacosta, i.e., their slim design which is easily integrated into the system and for wireless communication which provides for real-time and handheld sample analysis (para [0082], [0088], and [0204]).

Response to Arguments
	Applicant asserts the instant invention is directed to a “compact and portable” system with sufficient image quality for analysis of high-density reaction sites in contrast to that of Bayandorian which is directed to large-scale multi-component system for automated performance of sample analysis. (pg. 6-7). 
	The assertion is noted, however the instantly claimed system does not recite limitations or embodiments that relate the system to be compact and portable. The assertion is not commensurate in scope with the claimed invention as there is no maximum size of the system. 
	Applicant argues Bayandorian fails to teach “an emission optical system comprising a lens having a focal length…, wherein the lens along with the optical sensor are configured to produce images of the at least 20,000 separate sites that meet a predetermined quality.” (pg. 7). 
	The argument has been considered but is not found persuasive. Bayandorian teaches the use of lenses that correct for aberrations (Col. 4, lines 40-47). Applicant’s instant specification discloses the relationship used between lenses and aberrations to the extent that the use of lenses can be used to lower aberrations (page 25). Additionally, Bayandorian teaches optical sensors (i.e., CCD or CMOS) provide the 
Applicant argues Bayandorian teaches options for improving image quality rather than meeting a “predetermined quality”. (pg. 7).
The argument had been considered but is not found persuasive. Bayandorian teaches an optical sensor (i.e., CCD and CMOS) comprising a predetermined number of pixels (col. 54 and 56) and therefore, teaches a predetermined quality. Note, while Bayandorian may teach alternate methods directed towards improving image quality, these alternate methods do not negate the reference teaching a predetermined quality.
Applicant argues that Bayandorian is “unsatisfactory for intended purpose” when modified with Fey (MPEP 2143.01). (pg. 7). 
The argument has been considered but is not found persuasive. While Bayandorian broadly teaches systems for analyzing substrates and Fey comprises embodiments not taught by Bayandorian, the suggested modifications do not annul Bayandorian’s broad purpose of providing systems for analyzing substrates.
Applicant argues that one of ordinary skill would not have been motivated to modify Bayandorian in view of Fey because Fey is interested in small numerical aperture and greater working distance. Applicant further argues the suggested modification of Bayandorian with Fey would render Bayandorian unsatisfactory and the workflow to be “lost”. (pg. 7-8).
The argument has been considered but is not found persuasive. While not agreeing to Applicant’s interpretation of Fey, the fact the reference may teach additional approaches does not alter the fact that 
	Applicant argues that Hatch and Dacosta do not cure the deficiencies of Bayandorian and Fey. (pg. 8).
	The argument is not found persuasive because Bayandorian and Fey are not deemed deficient. 

Conclusion
No claims are allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is 571-270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached at 571-270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                                                                                                                                                                                        
/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634